 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1292 
In the House of Representatives, U. S.,

May 19, 2010
 
RESOLUTION 
Congratulating the Emporia State University Lady Hornets women’s basketball team for winning the 2010 NCAA Division II National Championship. 
 
 
Whereas the Emporia State University (ESU) Lady Hornet basketball team defeated the Fort Lewis Skyhawks by a score of 65 to 53 to win the 2010 NCAA Women’s Division II National Championship in St. Joseph, Missouri, on March 26, 2010;  
Whereas this is ESU’s first ever women’s national basketball championship and the first national championship in any sport since being crowned the 1984 NCAA NAIA Women’s Softball National Champions;  
Whereas the ESU coaching staff of head coach Brandon Schneider and assistant coaches Jory Collins and Kiel Unruh guided the Lady Hornets to a final record of 30 wins and only 5 losses;  
Whereas the 2010 National Champions consisted of seniors Cassondra Boston, Jamie Augustyn, Lacy Corker, and Sophia Lenard, juniors Ashley Ferrell, Negesti Taylor, Kayla Krueger, Dava Logsdon, and Alli Volkens, sophomore Brittney Miller, and freshmen Rachel Hanf, Jocelyn Cummings, and Kelsey Newman;  
Whereas ESU was led by the overall Most Outstanding Player of the tournament, Alli Volkens, who recorded 16 points, 15 rebounds, and five blocks in the championship game; and  
Whereas the students, staff, alumni, and friends of Emporia State University along with the city of Emporia, Kansas, deserve much credit for their support of the Lady Hornet basketball team: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the Emporia State University Lady Hornet basketball team for winning the 2010 NCAA Division II National Championship; and  
(2)recognizes the achievements of all the team’s players, coaches, and support staff.  
 
Lorraine C. Miller,Clerk.
